Citation Nr: 0701306	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1942 to 
October 1945.  He died in May 2003.  The appellant is his 
widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
September 2004.  A statement of the case was issued in 
February 2005, and a substantive appeal was received in 
February 2005.  

A statement from the appellant's representative was received 
in May 2005 requesting a video conference hearing.  In July 
2006, the appellant's daughter, who had power of attorney, 
indicated by checking the appropriate box that the appellant 
wished to withdraw her request for a video hearing before the 
Board and to have the appeal considered based on the evidence 
of record.  Accordingly, the Board finds that the appellant 
has withdrawn her request for a Board hearing. 


FINDINGS OF FACT

1.  The veteran died in May 2003. The death certificate lists 
the immediate cause of death as myocardial infarction; and 
old myocardial infarction, heart disease, congestive heart 
failure, and hypertension were cited as contributing 
conditions.

2.  At the time of the veteran's death, service connection 
was not in effect for myocardial infarction, old myocardial 
infarction, heart disease, congestive heart failure, and 
hypertension.

3.  The disability that caused the veteran's death was not 
manifested during the veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
veteran's service.

4.  No relationship is shown between service-connected 
disabilities and the medical conditions that led to the 
veteran's demise. 


CONCLUSION OF LAW

Disability incurred in or aggravated by the veteran's active 
duty service did not cause or contribute substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310, 3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The June 2004 VCAA letter 
effectively notified the claimant of the evidence needed to 
substantiate her claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the June 2004 VCAA letter implicitly notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  She was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have.  

Further, the June 2004 letter was sent to the appellant prior 
to the August 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
service connection for the veteran's cause of death, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided a June 2004 VCAA letter with notice of what type 
of information and evidence was needed to substantiate her 
claim, but there has been no notice of the types of evidence 
necessary to establish a disability rating for the disability 
claim or the effective date of the disability.  To the extent 
that such notice may be deficient in any respect, the matter 
is effectively moot in light of the following decision which 
finds that the preponderance of the evidence is against the 
claimant's claim.

The Board further notes that the claimant's husband as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service VA and private, have been obtained.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  The Board notes, where there is no showing of 
an injury or disease in service or a link between the 
veteran's cause of death and his active service, a VA medical 
opinion is not necessary.  No additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with her claim.



Analysis

The appellant has claimed entitlement to service connection 
of the cause of the veteran's death based on the theory that 
the veteran's service-connected post traumatic stress 
disorder (PTSD) caused his heart condition, and the heart 
condition caused his death.  As noted above, the veteran 
passed away in May 2003 at the age of 81.  His death 
certificate lists the immediate cause of death as myocardial 
infarction; and old myocardial infarction, heart disease, 
congestive heart failure, and hypertension were cited as 
contributing conditions. No autopsy was performed.

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2006).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.   Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

At the time of the veteran's death in May 2003, service 
connection was in effect for gunshot wound of the left thumb, 
index, middle and ring fingers with scars rated 40 percent, 
effective May 13, 1999; and PTSD rated 30 percent disabling, 
effective May 13, 1999.  Service connection was not in 
effect, however, for myocardial infarction, heart disease, 
congestive heart failure, and hypertension.  

Service medical records are negative for complaints of 
myocardial infarction, heart disease, congestive heart 
failure, and hypertension.  An October 1942 entrance 
examination reflects a blood pressure reading of 120/80; and 
an October 1945 exit examination reflects a blood pressure 
reading of 140/80.  Both examinations show that the veteran's 
cardiovascular system was clinically evaluated as normal.  
Myocardial infarction, heart disease, congestive heart 
failure, and hypertension were not noted at the time of the 
examinations.  
  
Moreover, a May 1946 physical examination reflects a blood 
pressure reading of 130/85.  The veteran's cardiovascular 
system was still clinically evaluated as normal.  Myocardial 
infarction, heart disease, congestive heart failure, and 
hypertension were not noted.  
  
There is also no post-service medical record pertaining to 
myocardial infarction, heart disease, congestive heart 
failure, and hypertension until many years after discharge.  
Various private medical records from 1999 to 2001 from the 
Noye Family Care Clinic reflect that the veteran's blood 
pressure remained stable and under control with the help of 
medication.  In September 2002, over 55 years after 
discharge, the veteran was diagnosed with hypertension when 
he received treatment at Magnolia Regional Health Center.  

Further, it was not until September 2002 when the veteran was 
seen at Magnolia Regional Health Center where he complained 
of chest pain.  An electrocardiogram revealed an 
anterolateral myocardial infarction.  

Moreover, there is no competent evidence in the record 
suggesting a casual link between the veteran's myocardial 
infarction, heart disease, congestive heart failure, and 
hypertension and his service.  The Board is thus presented 
with an evidentiary record which does not show that the cause 
of death manifested in service, or within the presumptive 
periods.  

As noted above, it is the appellant's contention that she is 
entitled to service connection for cause of the veteran's 
death based on the theory that the veteran's service-
connected PTSD caused his heart condition, and the heart 
condition caused his death.  To support her claim, the 
appellant submitted her husband's statement made in March 
2003 that his heart condition should be rated secondary to 
nerves and his service-connected PTSD.  In various 
statements, the appellant contends that she has submitted a 
qualified medical opinion.  However, although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  Here, there is no competent medical evidence of 
record suggesting that the veteran's heart condition 
developed as a consequence of the service-connected PTSD.   
The Board observes that medical records on file concerning 
treatment the veteran received for his cardiovascular 
condition make no reference to a possible link between the 
two conditions. 
 
Therefore, based on the medical evidence of record, the Board 
finds that service connection for the veteran's cause of 
death is not warranted. There is no evidence of myocardial 
infarction, heart disease, congestive heart failure, and 
hypertension in service, and the service incurrence cannot be 
presumed because there is no evidence within one year after 
service.  The Board recognizes the contributions made by the 
veteran to his country and sympathizes with the appellant for 
her loss.  However, the preponderance of the evidence is 
against the claim for service connection for the cause of his 
death.  Thus, the appellant's claim must be denied.  See Ruiz 
v. Gober, 10 Vet. App. 352 (1997). See 38 U.S.C.A § 5107 
(West 2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


